UNITED STATES BANKRUPTCY COURT | L ED

SOUTHERN AND WESTERN DISTRICTS OF TEXAS OCT 24 2019
EL PASO DIVISION US. BANKRY TCY COURT
BY__ DEPUTY

IN RE: §
Rick Joseph Seeberger : CASENO, 16-31482

§ CHAPTER 11

§
DEBTOR §

CHAPTER 11 POST-CONFIRMATION REPORT
FOR THE QUARTER ENDING SEPTEMBER Z0/4

1. LY] ouarterty or Leleina (check one)

2. SUMMARY OF DISBURSEMENTS*:

 

 

 

 

 

 

 

A. Disbursements made under the plan (itemize on page 3) § 4,898.00
B. Disbursements not under the pian $ 4,896.34
Total Disbursements $ 9,794.34
*ALL DISBURSEMENTS MADE BY THE REORGANIZED DEBTOR, UNDER THE PLAN OR OTHERWISE, MUST BE
ACCOUNTED FOR AND REPORTED HEREIN FOR THE PURPOSE OF CALCULATING THE QUARTERLY FEES.
Has the order confirming plan become final? Yes I No
Are Plan payments being made as required under the Plan? Yes No
5. If "No", what Plan payments have not been made and why?
Please explain:
6. If plan payments have not-yet begun, when will the first plan payment be made? {Date}
7. What date did the reorganized debtor or successor of the debtor under the plan assume the business or management of the property
treated under the plan? June 16,2017 (Date)
8. Please describe any factors which may materially affect your ability to obtain a final decree at this time.
9, Complete the form for Plan Disbursements attached.
10. CONSUMMATION OF PLAN: i
A. If this is ¢ final report, has an application for Final Decree been submitted*?
DATE

Yes Date application was submitted
No Date when application will be submitted UNKNOWN UST USE ONLY
* (if required by Local Rule)
B, Estimated Date of Final Payment Under Plan June 15, 2022

 

 

 

ICERTIFY UNDER PENALTY OF PERJURY THAT THE ABOVE INFORMATION IS TRUE AND CORRECT TO THE

BEST OF MY LEDGE? / /

     

SIGNED: DATE: 10/20/19

 

Rick Seeberger

 

(PRINT NAME)

—

Nolva
INRE: Rick Joseph Seeberger CASE No. 16-31482

 

 

 

 

 

    
    
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CASH RECEIPTS AND DISBURSEMENTS CURRENT CONFIRMATION
QUARTER TO DATE

CASH-BEGINNING OF QUARTER 72,318.42

| RECEIPTS 18,868.26 554,839.15
NET PAYROLL 0,00
PAYROLL TAXES PAID 0.00
SECURED/RENTAL/LEASES 0.00 725.00
UTILITIES 0.00 3,303.00
INSURANCE 98184 13,018.94
INVENTORY PURCHASES 0.00 0.00
VEHICLE EXPENSES 0.00 52.00
TRAVEL & ENTERTAINMENT 0.60 201.00
REPAIRS, MAINTENANCE & SUPPLIES 0.00 1577.00
ADMINISTRATIVE & SELLING 0.00 0.00
OTHER (attach list) 3,914.50 49,938.33

PLAN PAYMENTS (page 1 and page 3) 4,898.00 834,938.23

TOTAL DISBURSEMENTS (this figure should equal Total disbursements, Item 2, 9.794,34 903.753.50
Summary of Disbursements) , :

NET CASH FLOW 9,073.92 (348,914.35)
CASH-END GF QUARTER $1,392.34 (348,914.35)
CASH ACCOUNT RECONCILIATION FOR ALL FUNDS
UARTER SEPTEMBER

in Transit

Outstanding Checks

Adjusted Balance

Cash-Per Books

Transfers Between Accounts

Ending Cash-Per Books 0.00 0.00

 

STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS

 

 

 

 

 

 

 

 

Month/Year Month/Year Monih/Y car.
[ July || {August Li} September
Beginning Cash
Totat Receipts S@e Attendee
Total Disbursements
Ending Cash 0.00 0.00

 

 

 

 

 

 
IN RE:
Rick Joseph Seeberger

 

DEBTOR

6) tn t0e ton ci

CASE NO, !6-31482

PAYMENTS TO CREDITORS UNDER THE PLAN

American Honda*

Baskind & Hosford

City of El Paso Tax Assessor
DirecTV

El Paso Electric

Elephant Butte

Maurine Cox

Mirandas & Maldonado

Synchrony Bank

Sam James & Rago
US Bank

Wells Fargo

Discover Bank

GECU

Vivint

Capital One

Ron and Debbie Acton

Bank of America

TOTAL PLAN PAYMENTS: (report on page I and page 2)

Paid In Full
Paid In Full
Paid In Full
Paid In Full
Paid In Full
Paid In Full
Paid In Full

10/31/19

10/31/19
10/31/19
10/31/19
10/31/19
10/31/19
10/31/19
Paid In Full
7/30/19
Paid [n Full
Paid in Full

CURRENT CONFIRMATION
QUARTER TO DATE

3,891.00

999.00

19,928.00

71.00

2,205.00

478.00

563.00

1,106.00 4,424.00

281.00 1,124.00
1,000.00 4,000.00
392, 1,568.00
281.00 1,124.00
140.00 560.00
944.00 3,746.35

2,262.00

350,000.00
437,994.88

$34,938.23

 
  
  

 

72,318.42

$

75,059.15

77,818.87

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

 

 

 

 

 

$ 72,318.42
Reimbursement of $ 0.00
Monthly Expenses
from Custodial :
Care i
Rental Income $ 0.00
SSA Payments 1,4471.00'$ 1,441,001 4,441.00) $ 4,323.00
Gift Income $ 0.00
interest Income $ 0.26 $ 0.26
Reimbursement of $ 0.00
Deposit
Refund $ 0.00
Cash Transfer 5,548.00 $ 5,548.00
Loans $ 0.00
1/2 Net Sale of $ 0.00
Gato Property
(6767)
1/2 Mortgage Net 828.52 |$ 828.52 | $ 828.52 1 $ 2,485.56
Receipt (6763
Gato Rd)
1/2 Mortgage Net : $ 0.00
Receipt (6771 :
Gato Rd)
1/2 Mortgage 2,363.50: $ 2,363.50 | $ 1,784.44) $ 6,571.44
Receipt (6767
Gato Rd)
TOTAL 82,499.44 | $ 79,692.43 | $ 81,872.83 | $ 91,186.68
Dishuraerents
Utilities 0.00
Medical, Dental, 470.221 170.22 | $ 170.221 510.66
Vision Insurance
Life Insurance 143.06! $ 143.06 | $ 143.06 | $ 429.18
Homeowner's $ 0.00
Insurance - now
being paid for by
Eaglesnest ELP
Properties
Auto insurance $ 0.00
AD&D Insurance $ 42.00: 42.00
Auto $ 0.00
Entertainment $ 0.00
Business Supplies $ 0.00
( $ 0.00
Food $ 0.00
Personal Care $ 0.00
Clothing $ 0.00
Custodial Care $ 0.00

 

 
 

Medical

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$ 0.00
Donations $ 0.00
Legal & Taxes 15.00: $ 15.00
Tax Prep Fees - : Cp $ 6.00
Campaign for US $ 0.00
Congress
Expenses
US Trustee $ 650.00 $ 650.00
Bank Gharges ' - 0.00
Credit Card $ 1,164.02 | $ 1,560.28 | $ 110.2115 2,834.51
Payments
Transfer to $ 414.99 $ 414.99
Savings Acct
Sale of Gato $ 0.00
Property
Expenses
Sub-Total Other $ "2,229.01 $ 1,560.28 $ 125.21 | $ 3,914.50
SUB-TOTAL $ 2,542.29 | $ 1,873.56 | $ 480.49 | $ 4,896.34
Plan Payments. | |
American Honda
Vivint
Baskind & Hosford
ee sereenvrweaper hn
Elephant Butte
DirecTV
City of El Paso
El Paso Electric a
Miranda & $ 1,106.00 : $ 1,106.00
Maldonado i
Sam James & $ 1,000.00 $ 1,000.00
Rago
Synchrony Bank $ 261.00 $ 281.00
US Bank § 392.00 $ 392.00
Wells Fargo $ 281.00 $ 281.00
Discover Bank $ 140.00 _ fe $ 140.00
Capital One $ 754.00 $ 754.00
GECU $ 944.00 $ 944.00
SUB-TOTAL $ 4,898.00 | $ 0.00 | $ 0.00 | $ 4,898.00
TOTAL $ 7,440.29 | $ 1,873.56 | $ 480.49 | $ 9,794.34
DISBURSEMENTS
New Balance $ 75,059.15 | $_ 77,818.87 |$ 81,892.34) $ 81,392.34

 

 

 

 
